Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Randy McRae appeals the district court’s order granting Defendants’ motion to remand and imposing sanctions against McRae. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McRae v. Central Prince Georges County CDC, No. 8:10-cv-00239-PJM, 2010 WL 2651634 (D. Md. June 30, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.